Citation Nr: 1001805	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the Veteran's death, pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1957.  He died in December 2001.  The appellant is 
his widow.

This matter is on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi.

Statements from the appellant, as reflected in her October 
2005 notice of disagreement, could be construed as a service 
connection claim for the cause of the Veteran's death.  In 
this regard, the appellant stated that the Veteran's service 
connected lumbar spine disability rendered him less capable 
of resisting the effects of the pneumonia that caused his 
death.  The matter of service connection for the cause of the 
Veteran's death is therefore referred to the RO for the 
appropriate development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In August 2004, the Veteran underwent a transthoracic Belsey 
Mark IV fundoplasty.  While the discharge summary from the 
August 2004 VA hospitalization is available, the complete 
report of hospitalization has not been included.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the 
complete hospital records from the 
Veteran's August 2004 VA hospitalization, 
including any operation reports, nurse's 
notes and other applicable records.

2.  Upon completion of the above- 
requested development, the RO/AMC should 
readjudicate the claim.  All applicable 
law and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should  be provided with a 
supplemental statement of the case and 
given the opportunity to  respond thereto.

Thereafter, the case should be returned to the Board, if in  
order.  The appellant has the right to submit additional  
evidence and argument on the matter or matters the Board has  
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
Veterans' Appeals or by the United States Court of Appeals  
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


